Citation Nr: 0030652	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the reduction of the evaluation for xanthomatosis of 
the elbows, hands, right thigh, and left patellar area with 
hyperlipidemia and hypercholesterolemia from 30 to 10 percent 
effective March 1, 1999 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran had essentially continuous active service from 
July 1950 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In a February 2000 rating decision the RO denied as not well 
grounded claims of entitlement to secondary service 
connection for diabetes mellitus with visual disturbances and 
cataracts; and coronary artery disease, status post coronary 
artery bypass graft, and residuals of a cerebral vascular 
accident.  Significantly, however, in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminated any duty on the part of a 
claimant to submit a well grounded claim.  As the effective 
date of this law is July 14, 1999, the RO should revisit 
their February 2000 decision and readjudicate the claims on 
the merits.


FINDINGS OF FACT

1.  By a rating decision dated in October 1983, a 30 percent 
evaluation for xanthomatosis of the elbows, hands, right 
thigh, and left patellar area with hyperlipidemia and 
hypercholesterolemia was assigned effective August 1, 1983.

2.  By a rating decision dated in February 1999, a reduction 
of the evaluation for xanthomatosis of the elbows, hands, 
right thigh, and left patellar area with hyperlipidemia and 
hypercholesterolemia from 30 to 10 percent effective March 1, 
1999.

3.  The provisions of 38 C.F.R. §§ 3.105(e) and 3.344(a) were 
not fully considered and applied in the February 1999 rating 
decision.


CONCLUSION OF LAW

The reduction of the evaluation for xanthomatosis of the 
elbows, hands, right thigh, and left patellar area with 
hyperlipidemia and hypercholesterolemia from 30 to 10 percent 
effective March 1, 1999 was improper, and violated the 
appellant's right to due process of law.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.105(e), 3.344(a), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1998, the veteran applied for an increased 
evaluation of his service-connected xanthomatosis of the 
elbows, hands, right thigh and left patellar area with 
hyperlipidemia and hypercholesterolemia.  With a letter dated 
February 22, 1999, the RO sent the veteran a copy of the 
rating decision reducing the evaluation of that disability 
from 30 to 10 percent effective March 1, 1999.  

Title 38, Code of Federal Regulations, Section 3.105(e) 
allows for a reduction of a rating when warranted by the 
evidence of record but requires that certain procedures be 
followed first.  Where action by the rating agency would 
result in the reduction or discontinuance of compensation 
payments, the regulation requires that a rating initially 
proposing the reduction or discontinuance be prepared and 
that this rating must set out all material facts and reasons 
for the proposed action.  The regulation further requires 
that the beneficiary of the compensation payments be notified 
at his or her latest address of record of the contemplated 
action, furnished detailed reasons therefor, and be given 60 
days from the date of the notice for the presentation of 
additional evidence to show that the compensation payments 
should be continued at their present level.  

The Board finds that the RO's actions violated 38 C.F.R. 
§ 3.105(e) by failing to initially propose a rating reduction 
and then, after providing the appellant appropriate time and 
opportunity to comment, present testimony, and/or present 
other evidence, enter an effectuating rating decision if a 
reduction was still appropriate.  To reduce a rating in a 
single rating decision, as was done in this case, violates 
the veteran's right to due process.  38 C.F.R. § 3.105(e).

The RO's rating reduction was also invalid for failing to 
abide by the provisions of 38 C.F.R. § 3.344(c).  That 
regulation provides, in pertinent part, that if an evaluation 
has been in effect for five years or more, the requirements 
of 38 C.F.R. § 3.344(a) must be met.  Subpart (a) requires 
that before a rating reduction or discontinuance may take 
place, there must be a finding that material improvement in 
the disability has taken place.  Moreover, the regulation 
provides that although material improvement may be reflected 
clearly in the evidence, the rating agency also must find 
that it appears from the evidence reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  Finally, the regulation provides that ratings for 
skin disorders in effect for more than five years are not to 
be reduced based on a single examination.  

The RO failed to comply with the requirements of 38 C.F.R. 
§ 3.344(a).  It rested its rating decision on a single VA 
compensation examination.  Moreover, the February 1999 rating 
decision did not consider whether it was reasonably certain 
that any improvement would continue in any meaningful way.  
For example, the RO did not compare the evidence on which it 
relied with the history documented by much of the other 
medical evidence of record suggesting that the xanthomas 
return after being excised.  Finally, it is well to note that 
neither the February 1999 rating decision, the April 1999 
statement of the case, nor the August 1999 supplemental 
statement of the case specifically discussed or applied the 
provisions of 38 C.F.R. § 3.344.

Failure, as here, to fully and completely apply the 
provisions of 38 C.F.R. § 3.344 when a rating has been in 
effect at least five years renders the rating action invalid 
because void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 
277, 282 (1992).  

In view of the foregoing, a 30 percent evaluation for 
xanthomatosis of the elbows, hands, right thigh, and left 
patellar area with hyperlipidemia and hypercholesterolemia is 
restored effective from March 1, 1999.


ORDER

A 30 percent evaluation for xanthomatosis of the elbows, 
hands, right thigh, and left patellar area with 
hyperlipidemia and hypercholesterolemia is restored effective 
March 1, 1999.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


